Citation Nr: 0807431	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  94-46 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for lymphangitis of the 
right leg.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a May 2005 decision the Board 
reopened the veteran's claims and remanded the issues on 
appeal for additional development.

The Board notes that correspondence submitted during the 
course of this appeal, in essence, questioned why nonservice-
connected disability pension payments granted effective from 
January 1, 1976, were subsequently terminated.  A review of 
the record shows that in October 1978 the veteran was 
notified that his VA pension benefits were terminated due to 
excessive income.  As information has been received 
indicating the veteran's income has decreased, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not show a chronic right leg 
disorder was incurred as a result of lymphangitis of the 
right leg during active service.

3.  The evidence of record does not show a left leg disorder 
was incurred as a result of an injury or disease during 
active service.

4.  The evidence of record does not show a back disorder was 
incurred as a result of an injury or disease during active 
service.


CONCLUSIONS OF LAW

1.  A chronic right leg disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  A chronic left leg disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2007).

3.  A chronic back disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in January 2004, January 2006 and March 
2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Although VA examination reports indicate 
lymphangitis disorders are more appropriately addressed by a 
vascular specialist, in light of the orthopedic examiner's 
opinion that the veteran's present complaints were due to 
age-related disabilities no additional development is 
required.  The Board finds further attempts to obtain 
additional evidence would be futile.  The available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

Service records show the veteran had honorable service during 
World War II, but do not include any medals or awards 
indicative of combat.  A February 8, 1945, treatment report 
noted the veteran complained of right leg pain related to  
tender nodules in the right groin and down his right leg.  
The diagnosis was right leg lymphangitis.  He was treated 
with bed rest and sulfadiazine.  A February 10, 1945, entry 
noted there was no evidence of pain and only slight 
tenderness along the inner margin of the tibia.  The veteran 
was discharged to duty.  A January 1946 discharge examination 
revealed a normal spine and extremities.  A medical history 
of right leg lymphangitis in 1945 was provided.  Service 
treatment records are silent for left leg or back problems.

VA medical records dated in the 1960's and 1970's are silent 
for complaints or findings regarding either of the veteran's 
legs or his back.  

VA treatment records dated in March 1981 show the veteran 
complained of periodic aching in the legs and low back pain.  
It was noted he was wearing a VA provided corset.  A March 
1981 orthopedic consultation noted the veteran reported a 10 
year history of low back pain with periods of exacerbation 
and remission.  The examiner noted there were moderate 
lumbosacral muscle spasms.  X-rays revealed early osteophyte 
formation, but an otherwise negative lumbosacral spine.  The 
diagnoses was low back pain secondary to muscle weakness as a 
result of long-term corset use.  Reports dated in June and 
July 1981 show the veteran was advised by his orthopedist not 
to wear his corset and to exercise his back.

In an application for VA benefits received in December 1981 
the veteran requested entitlement to service connection for a 
disorder to the legs, arms, and back related to lymphangitis 
of the right leg.  He noted he had been treated for this 
disorder in February 1945.  In correspondence dated in 
December 1981 the veteran was notified, in essence, that his 
claim was denied because the evidence revealed he had acute 
lymphangitis of the right leg in service without indication 
of any chronic leg, arm, or back disability.  In 
correspondence to a congressional representative dated in 
April 1990 the veteran requested assistance in his attempt to 
obtain evidence regarding treatment for a back injury 
incurred aboard ship in 1944.  

In his February 1993 application to reopen the previously 
denied claims the veteran asserted that he had a right leg 
disorder as a result of the lymphangitis for which he was 
treated in February 1945 and that his low back and left leg 
disabilities were secondary to that disability.  He stated 
that because of favoring his right leg he had severe 
disabling left leg pain.  In a May 1994 statement he claimed 
he had become ill in June 1944 with symptoms including 
nausea, cold sweats, dizziness, and groin pains.  He stated 
the diagnosis was infection of the lymph glands and that he 
had been hospitalized for two weeks.  

VA spine examination in January 2006 noted the veteran was 
unable to provide additional information, but that a history 
was provided by the veteran's son and daughter.  The 
examiner's diagnosis was degenerative changes at L1-S1 with 
spondylosis age-related changes.  Bone and muscle 
examinations revealed tenderness in the area of the old 
lymphangitis.  There was no evidence of any bone or muscle 
injury in service and no evidence of muscle injury, scar, 
swelling, or painful lump to any lower extremity muscle.  A 
diagnosis of age-related genu varum deformities at the knee 
joints was provided.  A February 2006 hematology and oncology 
examiner found no evidence of lymphangitis.  A February 2006 
brain and spinal cord injuries examiner noted the veteran's 
daughter reported the veteran sustained a back injury in a 
severe fall during active service.  The examiner stated the 
veteran's claim file was unavailable for review and deferred 
opinion as to etiology.  A diagnosis of dementia was 
provided.  

VA orthopedic examination in September 2006 included an 
examination of the veteran and review of the claims file.  It 
was noted service treatment records showed the veteran was 
treated for lymphangitis in February 1945 and that the 
veteran's son reported he may have injured his back in a 
fall.  The examiner found the veteran had chronic pain 
syndrome of the right knee related to degenerative joint 
disease, but noted the disorder was not related to his 
lymphangitis during service and was most likely an age-
related disability.  It was noted the disorder was not 
considered to be related to a low back disorder and there was 
no evidence of a left leg injury during service.  A September 
2006 hematology and oncology examination revealed no evidence 
of lymphangitis or present erythema, swelling, warmth, or 
local tenderness.  It was the examiner's opinion that the 
veteran's right leg disability was not caused by 
lymphangitis.  

Based upon the evidence of record, the Board finds a chronic 
right leg disorder was not incurred as a result of 
lymphangitis of the right leg during active service and that 
left leg and low back disorders were not incurred as a result 
of an injury or disease during active service.  The veteran 
is not shown to have been engaged in combat with the enemy 
and the claim as to his having sustained a severe back injury 
during service is inconsistent with the findings of his 
January 1946 discharge examination.  There is no medical 
evidence of any back or lower extremity problem for over 35 
years after service and the veteran by his own admission in 
March 1981 reported only a 10 year history of intermittent 
low back pain.  There is also no medical evidence of any 
present residual as a result of the veteran's treatment for 
lymphangitis in February 1945 nor evidence of any post-
service recurrence.  

While the veteran may sincerely believe that he has present 
leg and back disorders as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the claim for service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for lymphangitis of the 
right leg is denied.

Entitlement to service connection for a left leg disorder is 
denied.

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


